THIRD AMENDMENT TO CREDIT AGREEMENT
AND
CONSENT AND WAIVER

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT AND WAIVER (“Third
Amendment”), dated as of the 14th day of August, 2007, by and among AVATAR
PROPERTIES INC., a Florida corporation (“Borrower”), joined by AVATAR HOLDINGS
INC., a Delaware corporation (“Guarantor”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as Lender and its capacity as administrative agent
acting on behalf of the Lenders (“Agent”), GUARANTY BANK, in its capacity as
Lender and FRANKLIN BANK, SSB, a Texas Savings Bank, in its capacity as Lender
(each a “Lender” and collectively the “Lenders”). This Third Amendment shall
become effective as of the date hereof.

R E C I T A L S:

WHEREAS, on September 20, 2005, Borrower and Guarantor entered into a Credit
Agreement with the Lenders, the Arranger and the other lenders from time to time
party thereto, evidencing a senior unsecured revolving credit facility which, as
of the date of execution thereof, had a maximum outstanding principal balance of
$100,000,000 (as amended by the First Amendment to Credit Agreement dated as of
May 25, 2006 and the Second Amendment to Credit Agreement dated as of August 28,
2006, the “Credit Agreement”), and which was increased to a maximum outstanding
principal balance of $125,000,000 pursuant to that certain Commitment and
Acceptance dated as of October 21, 2005; and

WHEREAS, in accordance with Section 10.02(b)(ii) of the Credit Agreement,
Borrower has requested a written consent from the Requisite Lenders approving an
extension of the temporary waiver granted in the Consent and Waiver dated as of
December 4, 2006, by and among Borrower, Agent and Lenders (“Consent and
Waiver”), approving a temporary waiver of the housing inventory covenant set
forth in Section 6.08 of the Agreement;

WHEREAS, Borrower, Guarantor and Agent on behalf of the Lenders intend to enter
into this Third Amendment in order to (i) set forth modified terms and
conditions of the Credit Agreement and (ii) consent to and approve the extension
of the Consent and Waiver;

NOW THEREFORE, in consideration of the sum of TEN DOLLARS ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, as well as the mutual covenants herein contained, the parties
hereto agree as follows:

1. RECITALS. The above recitals are true and correct and are incorporated herein
by this reference.

2. CAPITALIZED TERMS. Capitalized terms not defined herein shall have the
meaning ascribed to them in the Credit Agreement.

3. REPRESENTATIONS; REAFFIRMATION. Borrower and Guarantor each represent and
warrant that, as of the date hereof and after giving effect to this Third
Amendment: (a) no event or condition shall have occurred and then be continuing
which constitutes a Default or Event of Default; (b) the representations and
warranties contained in Article 4 of the Credit Agreement are true and correct
in all material respects (except to the extent any such representation or
warranty is stated to relate solely to an earlier date); and (c) Borrower has no
offsets, defenses or counterclaims as to the Facility extended by Lenders to
Borrower, the Loan Documents or the indebtedness evidenced thereby. Borrower and
Guarantor hereby reaffirm as of the date hereof all affirmative covenants and
negative covenants contained in the Credit Agreement as if more fully set forth
herein.

4. AMENDMENTS.

Notwithstanding anything contained to the contrary in the Credit Agreement, the
following terms and conditions shall apply:

A. the following definition shall be deemed added in the correct alphabetical
order to Article 1: “Accordion Option. Accordion Option shall have the meaning
given such term in Section 2.02(i) hereof.”

B. the definition of “Authorized Signatory” shall be deemed deleted and replaced
with the following definition: “Authorized Signatory means any of the General
Counsel, Chief Executive Officer/President, Corporate Secretary or Chief
Financial Officer/Treasurer.”

C. the words “Unrestricted Cash,” shall be deemed added after the word
“including” in the second line of the definition of “Borrowing Base.”

D. the following definition shall be deemed added in the correct alphabetical
order to Article 1: “Unrestricted Cash. Unrestricted Cash means all cash and
cash equivalents as defined by GAAP in amounts exceeding Ten Million Dollars
($10,000,000).”

5. EXTENSION OF CONSENT AND WAIVER. In accordance with Section 10.02(b)(ii) of
the Credit Agreement, the Requisite Lenders hereby temporarily waive the
restriction set forth in Section 6.08 of the Credit Agreement limiting the sum
of the Speculative Units and the Model Units to an amount not to exceed
twenty-five percent (25%) of the aggregate number of unit sales, as measured
during the last twelve (12) month period at the end of each fiscal year. The
Requisite Lenders hereby waive the restriction contained in Section 6.08 of the
Credit Agreement for the period commencing on October 1, 2006, extending through
the last fiscal quarter of 2006 and the fiscal year of 2007, and concluding on
December 31, 2008. The twenty-five percent (25%) restriction will be reinstated
and become fully effective for the fiscal year commencing on January 1, 2009 and
shall continue for each fiscal year thereafter until the end of the Term.

6. EFFECT OF THIRD AMENDMENT. Except as modified by this Third Amendment, the
Credit Agreement remains in full force and effect. In the event of any conflict
between this Third Amendment and the Credit Agreement, the provisions and intent
of this Third Amendment shall control.

7. COUNTERPARTS. This Third Amendment may be executed and delivered by one or
more of the parties hereto on any number of separate counterparts and a complete
set of such counterparts taken together shall be deemed to constitute one and
the same instrument.

8. GOVERNING LAW. This Third Amendment shall be governed by the laws of the
State of Florida.

9. WAIVER OF JURY TRIAL.

EACH OF BORROWER AND GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRAIL BY JURY IN RESPECT OF ANY
LITIGATION (INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS, CROSS-CLAIMS OR
THIRD-PARTY CLAIMS) ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS THIRD
AMENDMENT TO CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREIN. EACH OF BORROWER AND GUARANTOR HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE LENDERS, NOR THE LENDERS’ COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDERS, OR THE AGENT ON BEHALF OF
THE LENDERS, WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL PROVISION. EACH OF BORROWER AND GUARANTOR
ACKNOWLEDGES THAT THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
INTER ALIA, THE PROVISIONS OF THIS PARAGRAPH.

IN WITNESS WHEREOF, the parties have duly executed this Third Amendment to
Credit Agreement and Consent and Waiver on the day and year first above written.



    BORROWER:

AVATAR PROPERTIES INC., a Florida corporation

BY: /s/ Patricia K. Fletcher
NAME:Patricia K. Fletcher
TITLE: Executive Vice President
Date:     August 14, 2007     

JOINED IN BY GUARANTOR:

AVATAR HOLDINGS INC., a Delaware corporation

BY: /s/ Patricia K. Fletcher
NAME: Patricia K. Fletcher
TITLE: Executive Vice President
Date: August 14, 2007     

LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION

BY: /s/ R. Scott Holtzapple
NAME: R. Scott Holtzapple
TITLE: Senior Vice President
Date: August 9, 2007     

GUARANTY BANK

BY:/s/ John Wedemeyer     
NAME: John Wedemeyer
TITLE: Vice President
Date: August 9, 2007     

FRANKLIN BANK, SSB, a Texas Savings Bank

BY:_/s/ Lawrence Shields     
NAME: Lawrence Shields
TITLE: Vice President
Date: August 9, 2007      

